[Cite as State v. Duck, 2011-Ohio-3035.]


                                        COURT OF APPEALS
                                       STARK COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO                               :      JUDGES:
                                            :      Hon. Sheila G. Farmer, P.J.
        Plaintiff-Appellee                  :      Hon. John W. Wise, J.
                                            :      Hon. Patricia A. Delaney, J.
-vs-                                        :
                                            :
CHRISTOPHER ALLEN DUCK                      :      Case No. 2010CA00174
                                            :
        Defendant-Appellant                 :      OPINION




CHARACTER OF PROCEEDING:                        Appeal from the Court of Common Pleas,
                                                Case No. 2010CR0055(A)



JUDGMENT:                                       Affirmed




DATE OF JUDGMENT ENTRY:                         June 20, 2011




APPEARANCES:

For Plaintiff-Appellee                          For Defendant-Appellant

JOHN D. FERRERO                                 ANTHONY T. KAPLANIS
Stark County Prosecutor                         701 Courtyard Center
                                                116 Cleveland Avenue, NW
RENEE M. WATSON                                 Canton, OH 44702
110 Central Plaza South
Suite 510
Canton, OH 44702-1413
Stark County, Case No. 2010CA00174                                                     2

Farmer, P.J.

       {¶1}    On February 17, 2010, the Stark County Grand Jury indicted appellant,

Christopher Allen Duck, on one count of complicity to aggravated murder in violation of

R.C. 2923.03(A)(2) and R.C. 2903.01(B) and one count of complicity to aggravated

robbery in violation of R.C. 2923.03(A)(2) and R.C. 2911.01(A)(3). Said charges arose

from an incident wherein appellant was one of three individuals who attacked, beat, and

robbed Chris Anderson. Mr. Anderson died as a result of his injuries.

       {¶2}    A jury trial commenced on May 24, 2010. The jury found appellant guilty

as charged. By judgment entry filed June 3, 2010, the trial court sentenced appellant to

twenty-five years to life in prison.

       {¶3}    Appellant filed an appeal and this matter is now before this court for

consideration. Assignment of error is as follows:

                                            I

       {¶4}    "THE TRIAL COURT'S FINDING OF GUILTY WAS AGAINST THE

MANIFEST WEIGHT OF THE EVIDENCE AND WAS NOT SUPPORTED BY

SUFFICIENT EVIDENCE AS TO COMPLICITY TO AGGRAVATED MURDER."

                                            I

       {¶5}    Appellant claims his conviction for complicity to aggravated murder was

against the sufficiency and manifest weight of the evidence.1 We disagree.

       {¶6}    On review for sufficiency, a reviewing court is to examine the evidence at

trial to determine whether such evidence, if believed, would support a conviction. State

v. Jenks (1991), 61 Ohio St.3d 259. "The relevant inquiry is whether, after viewing the



1
Appellant does not assign as error his complicity to aggravated robbery conviction.
Stark County, Case No. 2010CA00174                                                        3


evidence in a light most favorable to the prosecution, any rational trier of fact could have

found the essential elements of the crime proven beyond a reasonable doubt." Jenks at

paragraph two of the syllabus, following Jackson v. Virginia (1979), 443 U.S. 307. On

review for manifest weight, a reviewing court is to examine the entire record, weigh the

evidence and all reasonable inferences, consider the credibility of witnesses and

determine "whether in resolving conflicts in the evidence, the jury clearly lost its way and

created such a manifest miscarriage of justice that the conviction must be reversed and

a new trial ordered." State v. Martin (1983), 20 Ohio App.3d 172, 175. See also, State

v. Thompkins, 78 Ohio St.3d 380, 1997-Ohio-52. The granting of a new trial "should be

exercised only in the exceptional case in which the evidence weighs heavily against the

conviction." Martin at 175.

       {¶7}   Appellant was convicted of complicity to aggravated murder as well as

aggravated robbery. Complicity is defined in R.C. 2923.03(A)(2) as follows:

       {¶8}   “(A) No person, acting with the kind of culpability required for the

commission of an offense, shall do any of the following:

       {¶9}   “(2) Aid or abet another in committing the offense.”

       {¶10} “Aiding and abetting” is defined as “[o]ne who assists another in the

accomplishment of a common design or purpose.” Black's Law Dictionary (6 Ed.1990)

68.

       {¶11} Aggravated murder is defined in R.C. 2903.01(B) as follows:

       {¶12} “No person shall purposely cause the death of another or the unlawful

termination of another's pregnancy while committing or attempting to commit, or while

fleeing immediately after committing or attempting to commit, kidnapping, rape,
Stark County, Case No. 2010CA00174                                                    4


aggravated arson, arson, aggravated robbery, robbery, aggravated burglary, burglary,

terrorism, or escape.”

      {¶13} Appellant argues the evidence did not establish that he had the specific

intent of “purposely” to aid and abet in aggravated murder. On December 27, 2009,

appellant and two other individuals traveling in a vehicle came upon the victim, Chris

Anderson, walking on a sidewalk. T. at 214, 247-248. The three jumped out of the

vehicle, with appellant exiting the rear seat, and chased down Mr. Anderson. T. at 248.

Appellant admitted to police that he and his two friends were involved in the attack and

he in fact was the first to hit Mr. Anderson by tackling him to the ground. Appellant's

Brief at 4; T. at 214. However, appellant argues he did not pursue the attack of Mr.

Anderson, he attempted to stop it, and he advised a caller to Mr. Anderson's cell phone

“I think you need to get down here, he looks beat up pretty bad.” T. at 228-229. It is

appellant's position that his actions did not purposely cause Mr. Anderson’s death and

therefore he was only guilty of involuntary manslaughter which is defined in R.C.

2903.04(A) as, “[n]o person shall cause the death of another or the unlawful termination

of another's pregnancy as a proximate result of the offender's committing or attempting

to commit a felony.”

      {¶14} We note the trial court gave the jury a specific instruction on involuntary

manslaughter. T. at 307-308, 345.

      {¶15} The distinction between the two offenses is the lack of “purposely” as an

element of involuntary manslaughter vis-à-vis aggravated murder.         “Purposely” is

defined in R.C. 2901.22(A) as follows:
Stark County, Case No. 2010CA00174                                                      5


       {¶16} “A person acts purposely when it is his specific intention to cause a certain

result, or, when the gist of the offense is a prohibition against conduct of a certain

nature, regardless of what the offender intends to accomplish thereby, it is his specific

intention to engage in conduct of that nature.”

       {¶17} State's Exhibit 1 is a video of the entire incident and the unfortunate

demise of Mr. Anderson. The first responders noted that Mr. Anderson did not have a

pulse at the scene. T. at 164. The video depicts the chase, tackle, beating, and the

return of appellant and his two friends ten minutes after the attack. Regrettably, the

video was memorialized on the You Tube website for all to see.

       {¶18} Appellant argues the Stark County Coroner's findings indicating the cause

of Mr. Anderson’s death to be "multiple impact injuries to head" establishes that his

tackle did not cause the death. T. at 286. However, the autopsy also found a fracture

of the back of the skull and no defensive wounds. T. at 269, 284. These facts, coupled

with the force of the tackle and Mr. Anderson’s supine submission to further attacks,

indicate that once tackled, Mr. Anderson was unable to defend himself, leading to the

single conclusion that in fact, appellant's tackle aided and abetted the aggravated

murder of Mr. Anderson.

       {¶19} There is no doubt that appellant purposely exited the rear seat of the

vehicle and first reached Mr. Anderson and put him down. After the attack, the three

returned to the scene some ten minutes later to review the results, after going to a

drive-thru to purchase some beverages. T. at 253.
Stark County, Case No. 2010CA00174                                                        6


       {¶20} The scene was predatory and vicious in nature and evidence of a pack

mentality. We are convinced that the evidence was sufficient to establish “purposely”

and we fail to find that the jury lost its way.

       {¶21} The sole assignment of error is denied.

       {¶22} The judgment of the Court of Common Pleas of Stark County, Ohio is

hereby affirmed.

By Farmer, P.J.

Wise, J. and

Delaney, J. concur.




                                                  s/ Sheila G. Farmer__________________




                                                  _s/ John W. Wise________________




                                                  _s/ Patricia A. Delaney________________


                                                                 JUDGES

SGF/sg 524
Stark County, Case No. 2010CA00174                                              7


             IN THE COURT OF APPEALS FOR STARK COUNTY, OHIO

                             FIFTH APPELLATE DISTRICT




STATE OF OHIO                           :
                                        :
       Plaintiff-Appellee               :
                                        :
-vs-                                    :        JUDGMENT ENTRY
                                        :
CHRISTOPHER ALLEN DUCK                  :
                                        :
       Defendant-Appellant              :        CASE NO. 2010CA00174




       For the reasons stated in our accompanying Memorandum-Opinion, the

judgment of the Court of Common Pleas of Stark County, Ohio is affirmed. Costs to

appellant.




                                        s/ Sheila G. Farmer__________________




                                        _s/ John W. Wise________________




                                        _s/ Patricia A. Delaney________________


                                                        JUDGES